Citation Nr: 0930326	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk






INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In that decision, the RO denied a 
compensable rating for bilateral hearing loss.  During the 
pendency of the appeal, however, the RO assigned a 10 percent 
rating for the service-connected bilateral hearing loss.  

The Board notes that the veteran has a pending claim for 
service connection for post-traumatic stress disorder.  This 
issue has not been developed for appellate review and is 
referred to the RO for further development.  

In addition, in a July 2007 letter, the veteran's daughter 
informed VA that the veteran was exposed to Agent Orange 
during his service in the Republic of Vietnam.  It is 
unclear, however, as to which claim(s) this letter pertains 
to.  Therefore, this matter is also referred to the RO for 
further clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Veterans Court) recently redefined VA's duty to notify 
claimants of the information and evidence necessary to 
substantiate a claim for an increased disability rating.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).
According to Vasquez-Flores, for an increased-compensation 
claim, section 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability of the 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for a disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

In this matter, while the veteran was provided a VCAA notice 
letter in April 2005, it was issued prior to Vasquez-Flores 
and did not strictly comply with Vasquez-Flores.  Providing 
proper notice is significant since the ratings schedule for 
rating hearing loss, pursuant to 38 C.F.R. § 4.85, Diagnostic 
Code 6100, provides a table for ratings purposes and is 
based, generally, upon a combination of the percent of speech 
discrimination and the puretone threshold average.  See 38 
C.F.R. § 4.85 (2007).  As such, this matter must be remanded 
for additional notice.  

Finally, the record reflects that the veteran receives 
treatment for his service-connected hearing loss disability 
at the VA medical center in Houston, Texas.  Records of such 
treatment subsequent to January 2006 are not associated with 
the claims file.  Accordingly, upon remand, current 
outpatient treatment records, if any, should be associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include the notice 
specified by the Veterans Court in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Specifically, the notice should advise the 
veteran to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the hearing loss disability 
and the effect that worsening has on the 
veteran's "employment and daily life."

Additionally, since the rating of hearing 
loss disabilities is demonstrated through 
the use of specific measurements and test 
results, the notice should include notice 
of 38 C.F.R. § 4.85 and Diagnostic Code 
6100.

2.	Obtain any outpatient treatment records 
for the service-connected hearing loss 
disability from the VAMC in Houston, 
Texas, for the period from January 2006 to 
present. 

3.	After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


